Exhibit 10.1

 

AGREEMENT

 

AGREEMENT dated as of December 20, 2012, between Gregory Temple, herein referred
to as “TEMPLE,” and Ecolab Inc., a Delaware corporation with its principal
offices in St. Paul, Minnesota, herein referred to as “ECOLAB.”

 

1.             Term of Employment.   TEMPLE shall continue to serve as an
employee of ECOLAB, subject to the same compensation plan and benefits
applicable as of the date of this Agreement, through the period ending December
31, 2012 (hereinafter the period of employment shall be called “TERM OF
EMPLOYMENT”), after which TEMPLE’s employment relationship with ECOLAB, its
subsidiaries and affiliates shall cease.

 

2.             Benefit Supplement.  In consideration of the promises made by
ECOLAB herein, at the end of the TERM OF EMPLOYMENT, or as otherwise specified
below, TEMPLE shall be entitled to the following benefits, and correspondingly
participation in all other perquisites and employee benefit programs of ECOLAB
shall cease except insofar as the terms and provisions of any benefit program
then provided for post-employment continuation in such plan:

 

a.             Transition Pay:  In consideration of his execution of the Release
attached hereto as Exhibit A, TEMPLE shall receive, as transition pay, the
continuation of his base salary and bonus at target of 65%, reduced by required
withholding and applicable taxes, for the period of sixty-five (65) weeks,
payable in substantially equal installments at regular payroll intervals
commencing after the expiration of the fifteen (15) day rescission period as
referenced in the Release, Exhibit A.

 

NOTE:  The right to receive transition pay will terminate and ECOLAB shall be
entitled to the return of all transition pay previously received by TEMPLE if
TEMPLE engages in a “competitive activity.”  TEMPLE is engaged in a competitive
activity if he is paid by or has any direct or indirect interest (except as a
shareholder of less than one (1) percent of a company whose shares are publicly
traded) in any business that develops, produces or sells any product or service
that competes with a product or service of the company.  In addition if at any
time TEMPLE violates the terms of this Agreement or otherwise engages in
misconduct or conduct contrary to the interests of ECOLAB, the right to receive
transition pay will terminate, and TEMPLE will be required to repay any funds
previously received.

 

b.             Supplemental Transition Pay:  TEMPLE agrees (i) to cooperate in
good faith in the transition of his current job responsibilities and to be
available for telephone consultation as needed through March 31, 2013, and (ii)
if called upon by ECOLAB or upon service of valid subpoena or comparable
process, to cooperate in good faith with ECOLAB in any investigation,
administrative proceeding and/or judicial proceeding, including signing
applicable affidavits or testifying in deposition or trial of such proceedings. 
In consideration of this cooperation as well as the execution of the Release
attached hereto as Exhibit B, said execution to occur no earlier than March 31,
2013, ECOLAB shall pay TEMPLE, as supplemental transition pay, a lump sum of
$1,840,000, reduced by required withholding and applicable taxes, after the
expiration of the fifteen (15) day rescission period as referenced in the
Release, Exhibit B, anticipated to be no later than April 30, 2013.

 

--------------------------------------------------------------------------------


 

c.             Outplacement:  For as long as TEMPLE is receiving transition pay,
ECOLAB shall provide TEMPLE with professional outplacement services of the firm
Right Management Consultants, and ECOLAB shall pay the fee associated with such
outplacement.

 

3.             Non-Competition/Confidential Information.  TEMPLE acknowledges
that on or about April 5, 2011, he executed an Employment Agreement (Management)
which is attached hereto as Exhibit C.  By his execution of the within
Agreement, TEMPLE ratifies the terms and conditions of said Employment Agreement
(Management).  In the event TEMPLE violates the terms of said Employment
Agreement (Management), in addition to all other remedies available to ECOLAB,
all transition pay payable herein shall cease.

 

It is agreed that TEMPLE will not cause or participate in the publication of any
information concerning the facts underlying the termination of TEMPLE’s
employment or the terms and conditions of this Agreement and Release to anyone. 
This provision shall not prevent TEMPLE from disclosing such information to his
family or to his legal counsel and accountants in order to obtain professional
advice, provided they are advised as to the confidentiality of the information.

 

At the end of the TERM OF EMPLOYMENT, or at any earlier time as may be requested
by ECOLAB, TEMPLE will return to ECOLAB all records, reports, studies, letters,
files or other documents in his possession or to which he has access concerning
ECOLAB’s business or affairs, or the business or affairs of any of ECOLAB’s
subsidiaries and affiliates, and TEMPLE will retain only such personal records
as he may have relating to non-ECOLAB activities.

 

4.             Non-Disparagement.  Each party understands that the reputation of
the other in the community is of significant economic value.  In exchange for
the mutual promises and commitments contained in this Agreement and Release,
ECOLAB and TEMPLE explicitly agree to refrain from any and all communication,
oral or written, which is disparaging or defamatory of the other.

 

5.             Release of ECOLAB.  TEMPLE agrees to the provisions contained in
the attached documents entitled “Release” marked Exhibits A and B.  Exhibit A to
be executed no earlier than the end of the TERM OF EMPLOYMENT and Exhibit B to
be executed no earlier than March 31, 2013.

 

6.             Entire Agreement.  This Agreement sets forth the entire agreement
of the parties and supersedes any prior agreements understandings or practices
not specifically set forth or ratified herein.  Changes to this Agreement,
whether by additions, waivers, deletions, amendments or modifications, may only
be accomplished in a writing signed by both parties.

 

7.             Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties, their successors and assigns.

 

8.             Governing Law/Severability.  This Agreement shall be governed by
the laws of the State of Minnesota.  If any of the provisions of this Agreement
are held to be invalid or unenforceable by a court of competent jurisdiction,
such holding shall not invalidate any of the other provisions of this Agreement,
it being intended that the provisions of this Agreement are severable.

 

--------------------------------------------------------------------------------


 

9.             Notice.  Any notice to be given to ECOLAB under the terms of this
Agreement shall be in writing and addressed to the office of ECOLAB at Saint
Paul, Minnesota, in care of its General Counsel, and any notice to be given to
TEMPLE shall be in writing and addressed to TEMPLE at the address given beneath
TEMPLE’s signature hereto, or at such other address as either party may
hereafter designate in writing to the other.  Notice shall be deemed to have
been duly given if it contains specific reference to this Agreement, and when it
is actually received or three days after it is enclosed in a properly sealed
envelope addressed as aforesaid and deposited, postage prepaid, in a United
States post office, via certified mail.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

ECOLAB INC.

 

 

 

 

 

 

 

 

By:

/s/Michael L. Meyer

 

/s/Gregory Temple

 

Michael L. Meyer

 

Gregory Temple

 

Executive Vice President,

 

 

 

Human Resources

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

This Release is executed by Gregory Temple, a resident of St. Paul, Minnesota
(hereinafter “TEMPLE”), in consideration of the payments and obligations assumed
by Ecolab Inc., a Delaware corporation (hereinafter “ECOLAB”), pursuant to an
agreement between the parties, dated                     , 2012 (hereinafter
“Agreement”).

 

In consideration of such Agreement, and other good and valuable consideration,
TEMPLE hereby fully and completely releases and waives any and all claims,
complaints, causes of action or demands of whatever kind which TEMPLE has
against ECOLAB, its subsidiaries, affiliates, predecessors, successors, officers
and employees occurring to the date of his execution of this Release
(hereinafter “claims”).  This Release specifically covers, but is not limited
to, any and all claims which TEMPLE has or may have against ECOLAB or any of its
subsidiaries, affiliates, successors, officers and employees relating in any way
to compensation, or to any other terms, conditions or circumstances of his
employment with ECOLAB, its subsidiaries and affiliates, and to the decision to
terminate such employment, whether for severance, or pay in lieu of notice of
termination, or based on statutory or common law claims for employment
discrimination or retaliation (including, but not limited to, discrimination
under Title VII of the Civil Rights Act of 1964, the Minnesota Human Rights Act,
the St. Paul Human Rights Ordinance, the Family Medical Leave Act, the Americans
with Disabilities Act, as amended, and the Age Discrimination in Employment
Act), wrongful discharge, defamation, breach of contract or any other theory,
whether legal or equitable.

 

TEMPLE understands that he may rescind the Agreement and this Release contained
herein within fifteen (15) days after its execution.  To be effective any
rescission must be in writing and be delivered to ECOLAB by hand or mail within
the fifteen (15) day period and any consideration already paid under the
Agreement shall be returned.  If delivered by mail, the rescission must be
postmarked within the fifteen (15) day period and properly addressed to Ecolab
Inc., 370 Wabasha Street North, St. Paul, Minnesota 55102, Attention:  Michael
Meyer, Executive Vice President, Human Resources, and sent by certified
mail/return receipt requested.

 

TEMPLE has carefully read this Release, fully understands and accepts all of its
provisions and signs it voluntarily of his free will.  TEMPLE further
acknowledges that he has been provided a full opportunity to review and reflect
on the terms of the Agreement and this Release and acknowledges he has been
advised to consult with legal counsel of TEMPLE’s choice prior to execution of
the Agreement and this Release should he have any questions relating to their
provisions or effect.  Finally, TEMPLE acknowledges that he has been informed
that he could take twenty-one (21) days to consider the Agreement and this
Release, prior to execution, and further acknowledges that changes to the
Agreement and this Release, whether material or immaterial, will not restart the
twenty-one (21) day consideration period.

 

 

Date:

 

 

 

 

 

Gregory Temple

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

 

This Release is executed by Gregory Temple, a resident of St. Paul, Minnesota
(hereinafter “TEMPLE”), in consideration of the payments and obligations assumed
by Ecolab Inc., a Delaware corporation (hereinafter “ECOLAB”), pursuant to an
agreement between the parties, dated                     , 2012 (hereinafter
“Agreement”).

 

In consideration of such Agreement, and other good and valuable consideration,
TEMPLE hereby fully and completely releases and waives any and all claims,
complaints, causes of action or demands of whatever kind which TEMPLE has
against ECOLAB, its subsidiaries, affiliates, predecessors, successors, officers
and employees occurring to the date of his execution of this Release
(hereinafter “claims”).  This Release specifically covers, but is not limited
to, any and all claims which TEMPLE has or may have against ECOLAB or any of its
subsidiaries, affiliates, successors, officers and employees relating in any way
to compensation, or to any other terms, conditions or circumstances of his
employment with ECOLAB, its subsidiaries and affiliates, and to the decision to
terminate such employment, whether for severance, or pay in lieu of notice of
termination, or based on statutory or common law claims for employment
discrimination or retaliation (including, but not limited to, discrimination
under Title VII of the Civil Rights Act of 1964, the Minnesota Human Rights Act,
the St. Paul Human Rights Ordinance, the Family Medical Leave Act, the Americans
with Disabilities Act, as amended, and the Age Discrimination in Employment
Act), wrongful discharge, defamation, breach of contract or any other theory,
whether legal or equitable.

 

TEMPLE understands that he may rescind the Agreement and this Release contained
herein within fifteen (15) days after its execution.  To be effective any
rescission must be in writing and be delivered to ECOLAB by hand or mail within
the fifteen (15) day period and any consideration already paid under the
Agreement shall be returned.  If delivered by mail, the rescission must be
postmarked within the fifteen (15) day period and properly addressed to Ecolab
Inc., 370 Wabasha Street North, St. Paul, Minnesota 55102, Attention:  Michael
Meyer, Executive Vice President, Human Resources, and sent by certified
mail/return receipt requested.

 

TEMPLE has carefully read this Release, fully understands and accepts all of its
provisions and signs it voluntarily of his free will.  TEMPLE further
acknowledges that he has been provided a full opportunity to review and reflect
on the terms of the Agreement and this Release and acknowledges he has been
advised to consult with legal counsel of TEMPLE’s choice prior to execution of
the Agreement and this Release should he have any questions relating to their
provisions or effect.  Finally, TEMPLE acknowledges that he has been informed
that he could take twenty-one (21) days to consider the Agreement and this
Release, prior to execution, and further acknowledges that changes to the
Agreement and this Release, whether material or immaterial, will not restart the
twenty-one (21) day consideration period.

 

 

Date:

 

 

 

 

 

Gregory Temple

 

--------------------------------------------------------------------------------


 

NEW HIRE

 

EXHIBIT C

 

EMPLOYMENT AGREEMENT

(MANAGEMENT)

 

Temple

 

Greg

 

 

Employee’s Last Name

 

First Name

 

Middle Initial

 

Ecolab Inc.’s (“Ecolab”) business is highly competitive and Ecolab has invested
considerable sums of money in developing products, equipment, training programs,
sales programs, technical service programs and account records for the proper
servicing of its customers.  You are being employed by Ecolab in a management
position where you will have an opportunity to help shape, supervise and carry
out strategic business plans and opportunities for Ecolab.  You acknowledge that
this Agreement is a condition of your hire.  While employed with Ecolab, you
have and will continue to receive valuable training and have been and will be
entrusted with sensitive, confidential information about Ecolab.  In return, you
agree not to use this training and information to unfairly compete against
Ecolab.  You also agree that the restraints imposed by this Agreement are
reasonable and necessary to protect Ecolab’s business and the jobs of other
Ecolab employees.

 

Therefore, in consideration of the covenants and agreements contained herein,
you and Ecolab agree as follows:

 

1.                                      Ecolab will employ you in a management
position for such period of time and for such compensation, including salary and
employee benefits, as may be mutually agreeable to both parties.  Both Ecolab
and you shall have the right to terminate the employment at any time, and your
employment shall be, at all times, terminable at will.

 

2.                                      Ecolab will train you in your particular
management position and will provide you with special techniques and
information, including Confidential Information, which Ecolab believes will be
helpful and necessary to the performance of your duties.  For the purposes of
this Agreement, “Confidential Information” means information and trade secrets
not generally known about Ecolab’s business such as, but not limited to,
unpublished financial data, marketing, financial or other plans, customer or
vendor lists, sales reports, price lists, blueprints, formulae, manufacturing
processes, inventions and other proprietary data.

 

3.                                      You will not at any time, both during
and after employment by Ecolab, communicate or disclose to any person, firm or
corporation, or use for your benefit or for the benefit of any other person,
firm or corporation, directly or indirectly, any of Ecolab’s Confidential
Information acquired by you while employed by Ecolab.

 

1

--------------------------------------------------------------------------------


 

4.                                      You will not accept any other full or
part-time employment to be performed in whole or in part while still employed by
Ecolab without first notifying Ecolab of the nature and location of such other
employment and the name of such other employer.  You will not accept any such
employment if it in any way interferes with the performance of your duties to
Ecolab or represents an unreasonable risk of compromising Confidential
Information.

 

5.                                      During your employment with Ecolab, you
agree not to plan, organize or engage in any business competitive with any
product or service marketed or planned for marketing by Ecolab or participate
with or assist others to do so.

 

6.                                      Subject to the provisions of Paragraph
7, you are free at any time to leave the employment of Ecolab upon proper notice
and, subject to the limitations set forth herein, accept any job that utilizes
your general education and skills except one that would create an unreasonable
risk of compromising Ecolab’s Confidential Information.

 

7.                                      For a period of one (1) year after
termination of your employment with Ecolab:

 

(a)                                 If your new employer could be construed as a
Conflicting Organization, you will inform your new employer, prior to accepting
employment, of the existence of this Agreement and provide such employer with a
copy.

 

(b)                                 You will not render services, directly or
indirectly, to any Conflicting Organization, except that:

 

(i)                                     you may accept employment with a
Conflicting Organization whose business is diversified and which, as to that
part of its business in which you will be employed, is not a Conflicting
Organization, provided that Ecolab, prior to your beginning such employment,
receives separate written assurances satisfactory to Ecolab from such
Conflicting Organization and from you stating that you will not render services,
directly or indirectly in connection with any Conflicting Product or Service for
the one (1) year noncompete period; and

 

(ii)                                  you may accept employment with a
Conflicting Organization, if during the last two (2) years of your employment
with Ecolab, you were not in a position in which you established or maintained
relationships with Ecolab customers; you will not be employed in a position with
a Conflicting Organization which would give rise to use or disclosure of any
Ecolab Confidential Information; and, prior to your beginning such employment,
Ecolab receives separate written assurances satisfactory to Ecolab from such
Conflicting Organization and from you describing your position with

 

2

--------------------------------------------------------------------------------


 

the Conflicting Organization and stating that your new position will not
compromise the confidentiality of Ecolab’s Confidential Information.

 

(c)                                  You will not hire or induce, attempt to
induce or in any way assist or act in concert with any other person or
organization in hiring, inducing or attempting to induce any employee or agent
of Ecolab to terminate such employee’s or agent’s relationship with Ecolab.

 

(d)                                 You will not service, sell, solicit the sale
of, or accept orders for any Conflicting Product or Service to any customer of
Ecolab (i) with whom you, or employees who you supervised did business or
attempted to business or (ii) for which you provided Ecolab with counsel or
advice or, management assistance or (iii) whose account was supervised by you or
(iv) which formed the basis in whole or part of the compensation you earned, at
anytime during the twelve (12) month period immediately preceding the
termination of your employment.

 

8.                                  For the purposes of this Agreement, a
“Conflicting Product or Service” means any product or process of, or service by,
any person or organization other than Ecolab, in existence or under development,
which is the same as or similar to or improves upon or competes with a product
or process of, or service rendered by, Ecolab (a) which you either worked on,
performed or sold during your last twelve (12) months of employment by Ecolab;
or (b) about which you acquired Confidential Information as a result of your
employment by Ecolab.  A “Conflicting Organization” means any person or
organization (including one owned in whole or in part by you) which is engaged
in or is about to become engaged in the research on, or the development,
production, marketing or sale of, or consulting pertaining to, a Conflicting
Product or Service.

 

9.                                  You will fully and promptly communicate to
Ecolab in writing all inventions, improvements, devices, processes, treatments,
formula, and compounds, whether patentable or not (hereinafter “Inventions”)
which are first conceived or first reduced to practice by you, whether
individually or jointly with others, during your employment and which pertain to
Ecolab’s business.  Inventions shall be deemed to pertain to Ecolab’s business
if they relate to any business in which Ecolab is actively engaged, to any
business in which Ecolab is conducting research or considering conducting
research and development, or to any business which is directly related to any
work actually assigned to you by Ecolab.  All such Inventions shall be the sole
and exclusive property of Ecolab and you hereby assign all right, title and
interest in and to such Inventions to Ecolab.  Any Inventions, which relate to
the business of Ecolab, first disclosed by you to anyone within one (1) year
after termination of your employment with Ecolab shall be deemed to have been
first conceived by you during your employment with Ecolab.  The provisions of
this paragraph shall not apply to an Invention for which no equipment, supplies,
facilities or trade secret information of Ecolab was used and which was
developed entirely on your own time and (1) which does not relate to Ecolab’s
business or development, or (2) which does not result from any work performed by
you for Ecolab.

 

3

--------------------------------------------------------------------------------


 

10.                               You will keep and maintain adequate and
current written records of all Inventions at all stages of development, in the
form of notes, sketches, drawings and reports relating thereto.  All such
records shall be and remain the property of Ecolab at all times.  Upon
termination of employment, you agree to return all such records to Ecolab and
shall not keep copies of such records.  You will also, during and after your
employment by Ecolab, at the request of Ecolab, assist Ecolab in every way
proper to obtain and to vest in it title to patents on such Inventions in all
countries by executing and delivering all documents necessary or desirable to
accomplish such end.  If Ecolab becomes involved in any litigation, arbitration
proceeding or any administrative proceeding that requires your assistance, you
will cooperate with Ecolab both during and after your employment and will render
such assistance and advice to Ecolab as Ecolab may deem necessary or desirable. 
Ecolab will reimburse you for all expenses reasonably incurred by you in
performing the acts for Ecolab described in this paragraph and if you are no
longer employed by Ecolab at the time,  Ecolab shall compensate you at an hourly
rate commensurate with your then current rate of salary.

 

11.                               Upon termination of your employment, you will
immediately return in good order all Ecolab property including but not limited
to all Confidential Information in tangible form.  You shall also immediately
return all credit cards, keys, automobiles and any other Ecolab property in your
possession.

 

12.                               All of the provisions of the Agreement which
are to be effective following termination of your employment, shall be effective
whether or not such termination was voluntary or involuntary.  You warrant that
prior to entering into this Agreement you have disclosed to Ecolab any
agreements with any previous employers which would prevent you from performing
any duties for Ecolab.

 

13.                               This Agreement shall not become effective or
be binding upon you and Ecolab until accepted on behalf of Ecolab by the
signature hereon of a corporate, group or division officer of Ecolab in St.
Paul, Minnesota.  This Agreement supersedes any previous agreements between you
and Ecolab, written or oral, relating to this subject matter and may be amended
or modified only by a writing signed by you and a corporate, group or division
officer of Ecolab.  Notwithstanding the previous sentence, should a court of
competent jurisdiction invalidate or find unenforceable the noncompetition
provision(s) of this Agreement, the next most recent agreement between you and
Ecolab containing noncompetition provision(s), if any, shall remain in full
force and effect.

 

14.                               This Agreement shall be considered as made in
the State of Minnesota, and shall be governed by the laws of the State of
Minnesota.  All references to Ecolab shall be construed to include subsidiaries
and affiliates of Ecolab.  If any of the provisions of this Agreement are held
to be invalid or unenforceable by a court of competent jurisdiction, such
holding shall not invalidate any of the other provisions of this Agreement.  The
provision held to be invalid or unenforceable shall be deemed modified to the
minimum

 

4

--------------------------------------------------------------------------------


 

extent necessary to make that provision consistent with applicable law, and in
its modified form, that provision shall then be enforceable.

 

15.                               If a court of competent jurisdiction
determines that the non-competition restrictions of this Agreement are too broad
as to either time or other terms, then such restrictions shall be enforced to
the full extent permitted by law as determined by said court.  In any successful
proceeding brought to enforce Ecolab’s rights under this Agreement, Ecolab shall
recover court costs and reimbursement of Ecolab’s attorney’s fee and
disbursements.  These damages are in addition to any other relief, including
injunctive relief, to which Ecolab may be entitled.

 

ECOLAB INC.

 

I HAVE CAREFULLY READ, UNDERSTAND AND AGREE TO ALL OF THE TERMS OF THIS
AGREEMENT.

By:

/s/Michael L. Meyer

 

 

 

 

 

 

 

 

Title:

SVP Human Resources

 

/s/Greg Temple

 

 

(Employee’s Signature)

 

 

 

Date:

5/19/11

 

Date:

4/5/11

 

5

--------------------------------------------------------------------------------